PER CURIAM. Appellant, Raymond C. McCready, by his attorney, Alvin Schay, has filed a motion for a rule on the clerk. Appellant filed a timely notice of appeal from the denial of his petition for postconviction relief pursuant to Rule 37 of the Arkansas Rules of Criminal Procedure. His attorney admits by motion that the record of the postconviction proceedings was tendered late due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Dudley, J., not participating.